ROBERTSON, Justice.
Appellant attempts to appeal his conviction for murder and punishment of 99 years confinement. Due to the lack of this *801court’s jurisdiction to consider his appeal, we dismiss it.
Appellant was found guilty and sentenced on September 23,1981, and the judgment and sentence was signed on September 25, 1981. He filed no motion for new trial or arrest of judgment after that time. The only notice of appeal in the record was given on October 23,1981. Tex.Code Crim. Proc.Ann. art. 44.08(b) (Vernon Supp. 1982-1983) provides:
Notice of appeal shall be filed within 15 days after overruling of the motion or amended motion for new trial and if there be no motion or amended motion for new trial, then 15 days after sentencing.
Even computing from the date the judgment and sentence was signed, the last date appellant could have given notice of appeal was October 10, 1981. Because timely notice of appeal has not been given, we have no jurisdiction to consider the appeal. Appellant’s appeal is dismissed.
Dismissed.